Citation Nr: 1743163	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for facial scarring.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to June 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's facial scarring resulted from his own willful misconduct, and did not occur in the line of duty.

2.  The Veteran's headaches resulted from his own willful misconduct, and did not occur in the line of duty.

3.  The Veteran's sinus condition resulted from his own willful misconduct, and did not occur in the line of duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for facial scarring have not been met.  
38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for headaches have not been met.  
38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a sinus condition have not been met.  
38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The Board notes that there are no medical examinations or opinions addressing whether the claims on appeal were incurred in or aggravated by service.  Nevertheless, medical examinations or medical opinions are not necessary to decide the claim.  The competent lay and medical evidence does not show that the claims on appeal are related to active service other than an in-service activity that constitutes willful misconduct.  Therefore, medical examinations or medical opinions are not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the evidence does not establish a chronic headache disease during service for which a grant of service connection may be made under 38 C.F.R. § 3.303(b), even when assuming that his current headache condition represents an "other organic diseases of the nervous system."  38 C.F.R. § 3.309(a).

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from its weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

III.  Willful Misconduct

The Veteran seeks service connection for facial scarring, headaches, and a sinus condition which he experiences as the result of an in-service fall.

The evidence of record shows that the Veteran was injured in a fall during service in December 1956.  Generally, a Veteran is entitled to service connection for a current disability that is due to a disease incurred during service.  38 C.F.R. 
§ 3.303(d).  But there is an exception.  Namely, direct service connection may not be granted, nor may compensation be paid, when a disability is the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110, 1131; 
38 C.F.R. § 3.301.

The United States Court of Appeals for the Federal Circuit has explicitly held that the relevant statutes preclude compensation not only for primary alcohol abuse disability, but also for a disability arising as a secondary result of primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The reasoning and analysis of that opinion with respect to alcohol abuse, as well as the pertinent statutory language, applies with equal force to drug abuse.  38 U.S.C. § 1110 ("no compensation shall be paid if the disability is the result of the veteran's ...abuse of alcohol or drugs").

The simple drinking of alcoholic beverage is not of itself "willful misconduct."  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

As explained below, the Veteran is precluded from being service connected for his facial scarring, headaches, and sinus condition.

Here, the Board underscores that the question before it is not whether the Veteran had experienced facial scarring, headaches, and a sinus condition in December 1956 while stationed in Germany as a result of a fall.  For the purposes of this decision, it will not be disputed that the Veteran did suffer a fall in December 1956 which resulted in facial scarring, headaches, and sinus condition.  These claims, their origin (the fall), and their consequences have been attested to by the Veteran's in-service medical treatment and personnel records, and many statements from the Veteran.

In short, the question is not whether the Veteran has facial scarring, headaches, and a sinus condition, but whether VA can under the law compensate him for these claims by recognizing them as service-connected disabilities.

As such, the question before the Board is not whether the Veteran experienced these disabilities and/or whether the disabilities have resulted in serious health issues.  The question before the Board is whether these disabilities occurred in the line of the Veteran's duty, and whether the fall which caused these disabilities were the result of the Veteran's own willful misconduct.  The Board finds that the fall did not occur in the line of duty, and that it was the result of the Veteran's own willful misconduct.

For clarification sake, based on the multiple statements by the Veteran, the Board here clarifies what exactly constituted the Veteran's "willful misconduct."  It was not the fact that the Veteran consumed alcohol.  It was the fact that the Veteran fell and injured himself after consuming alcohol that constituted "willful misconduct."

The Line of Duty Investigation report regarding the December 15, 1956, injury came out in June 20, 1957.  The detailed findings included reports from fellow service members, who testified that the Veteran was drinking at a bar and appeared highly intoxicated.  The Veteran stated in a January 1957 affidavit that he had several drinks with friends on the night of December 15, 1956.  He did not remember what happened afterward and woke up in the hospital the next day.  In a subsequent May 1957 affidavit, the Veteran stated he challenged a fellow serviceman to a drinking contest before blacking out; he did not remember a thing until he woke up in the hospital the next day.  Three servicemen also submitted affidavits.  Although their respective details of what transpired outside the bar differ, they coincide in that the Veteran was already drunk when he met them and continued to drink.  The Veteran got into a quarrel with one of the servicemen and the group moved outside the bar to prevent further disturbances.  Two of the servicemen stated the Veteran attempted to lunge and swing at one of them.  One account states the Veteran slipped on an attempt and fell face first under the edge of a car.  The other serviceman stated the he defensively pushed the Veteran off him who then fell face first.  The three servicemen left the scene with the Veteran on the ground.  The medical examiner noted the Veteran was found lying on his face in the vicinity of the bar with abrasions about the face.  Upon arriving at the hospital, the Veteran's speech was incoherent, there was an odor of alcohol on his breath, and his faculties were moderately impaired, and there was an alcohol level of 50 percent milligram of whole blood.  The report found that the Veteran's injuries, and resulting conditions are considered to be due to willful misconduct.

The April 2013 Administrative Decision was promulgated on the question of whether the injuries sustained by the Veteran were a result of his own willful misconduct.  The Administrative Decision related that the Veteran had admitted to having drunk a considerable amount of alcohol on the night in question.  He then proceeded to another bar where he met other servicemen and continued to drink.  The Decision noted the Veteran was taken outside where he began lunging and swinging at the serviceman who admitted to pushing him, at which time the Veteran fell and sustained his injuries.  The Decision also noted that upon arriving at the hospital, the Veteran's speech was incoherent, the odor of alcohol on his breath, and his faculties moderately impaired, with an alcohol level of specimen of 50 percent milligram of whole blood.  The Administrative Decision concluded that the Veteran's injuries, and resulting conditions, sustained during the incident are considered due to willful misconduct.  There is no evidence to demonstrate that the Veteran was incapable of distinguishing right from wrong.

In sum, the Administrative Decision and rating decision issued by the RO since the Veteran filed his claim have only reiterated the fact that the June 1957 Line of Duty Investigation found that the Veteran's injuries were the result of his own misconduct and did not occur in the line of duty.  It is unclear why the Veteran claims to the contrary, but such claims do not change the facts of the case and the administrative record.  No evidence exists which show that the Veteran's fall and injuries were not the Veteran's own willful/intentional misconduct, and was incurred in the line of duty other than the Veteran's contentions.

Further, the findings of the Air Force are not inconsistent with the requirements of laws administered by the VA.  The facts of this case provide particularly negative evidence against this claim.

The June 1957 Line of Duty Investigation found that the Veteran engaged in willful misconduct and that the December 1956 injuries did not occur in the line of duty.  These findings are binding on VA, and are wholly consistent with the laws administered by VA.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's disabilities sustained in-service were due to willful misconduct and not incurred in the line of duty.  38 C.F.R. §§ 3.1(m), (n), 3.301.  In other words, his willful misconduct was the proximate cause of his injuries.  38 C.F.R. § 3.1(n)(3).  His actions on December 15, 1956, involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1); Myore v. Brown, 9 Vet. App. 498 (1996).

Specifically, the facts overwhelmingly demonstrate that the Veteran's willful misconduct was the result of his alcohol intoxication followed by reckless behavior resulting in him falling and injuring his face and head.

The preponderance of the evidence demonstrates that the Veteran's December 15, 1956, fall and resulting injuries were due to his own willful misconduct and were not in line of duty.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

1.  Entitlement to service connection for facial scarring is denied.

2.  Entitlement to service connection for headaches is denied.

3.  Entitlement to service connection for a sinus condition is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


